


Exhibit 10(j)






2012 Performance award AGREEMENT
Awardee: Name
Date of Grant: June 7, 2012
Target Award Payment:
This PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made as of the Date of
Grant set forth above by and between UNITED RENTALS, INC., a Delaware
corporation, having an office at Five Greenwich Office Park, Greenwich, CT 06831
(the “Company”), and Awardee, currently an employee of the Company or an
affiliate of the Company.
In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Grant of Award. The Company, pursuant to its Amended and Restated 2010 Long
Term Incentive Plan (as may be amended, modified or restated, the “Plan”), which
is incorporated herein by reference, and subject to the terms and conditions
thereof, hereby grants to Awardee (also referred to as “you”) a Performance
Award in the Target Award Payment amount set forth above (the “Award”). The
Target Award Payment represents the target dollar value of the Award, and the
actual payment, if any (the “Award Payout”), is based on the Company's level of
achievement of the performance goals set forth on Schedule I (the “Performance
Goals”) and your individual performance during the applicable performance
periods, each as determined by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) in its sole discretion.
The total Award Payout may range from 0% to 175% of the Target Award Payment.
Your failure to sign and return a copy of this Agreement within 30 days of
receipt shall automatically effect a cancellation and forfeiture of the Award,
except as determined by the Company in its sole discretion.
2.Performance Periods; Performance Determination.
(a)
Performance Periods. The Company's performance will be measured over the
following periods: (i) from April 30, 2012 through April 29, 2013 (“Performance
Period 1”), (ii) from April 30, 2012 through October 31, 2013 (“Performance
Period 2”), and (iii) in the event that the Total Performance Goal (as set forth
in Schedule I) is not achieved during Performance Period 2, from April 30, 2012
through April 29, 2014 (the “Extended Performance Period”).

(b)
Performance Determination. Based on the achievement of the Performance Goals,
there may be an Award Payout following each performance period. As soon as
administratively practicable following Performance Period 1, the Compensation
Committee shall determine the Company's achievement of the Performance Goals in
accordance with Schedule I and your individual performance, the date on which
such determination occurs shall be referred to herein as the “First
Determination Date”. If the Threshold Goal (as set forth on Schedule I) for
Performance Period 1 is satisfied, the resulting Award Payout for Performance
Period 1 will be made following the First Determination Date in accordance with
Section 4. In no event shall the Award Payout for Performance Period 1 exceed
25%





--------------------------------------------------------------------------------




of the Target Award Payment. As soon as administratively practicable following
Performance Period 2, the Compensation Committee shall determine the Company's
achievement of the Performance Goals in accordance with Schedule I and your
individual performance, the date on which such determination occurs shall be
referred to herein as the “Second Determination Date”. If the Threshold Goal for
Performance Period 2 is satisfied, the resulting Award Payout for Performance
Period 2 will be made following the Second Determination Date in accordance with
Section 4. If the Total Performance Goal (as defined in Schedule I) is not
achieved for Performance Period 2, you will be eligible to earn an Award Payout
during the Extended Performance Period. As soon as administratively practicable
following the Extended Performance Period, the Compensation Committee shall
determine the Company's achievement of the Performance Goals in accordance with
Schedule I and your individual performance, the date on which such determination
occurs shall be referred to herein as the “Extended Performance Period
Determination Date”. If the Threshold Goal for the Extended Performance Period
is satisfied, the resulting Award Payout for the Extended Performance Period
will be made following the Extended Performance Period Determination Date in
accordance with Section 4. In no event shall the Award Payout for Performance
Period 2 and the Extended Performance Period exceed 150% of the Target Award
Payment. The Company shall notify you of any Award Payout as soon as practicable
following the applicable determination date. Each Award Payout shall be settled
in accordance with Section 4 and any portion of the Target Award Payment amount
not earned as of the Extended Performance Period Determination Date shall be
canceled and forfeited as of the Extended Performance Period Determination Date,
or, in the event that the Extended Performance Period is not reached, the Second
Determination Date.
3.Transfer. Except as may be effected by will or other testamentary disposition
or by the laws of descent and distribution, the Award is not transferable,
whether by sale, assignment, exchange, pledge, or hypothecation, or by operation
of law or otherwise, and any attempt to transfer the Award in violation of this
Section 3 will be null and void.
4.Settlement of the Award. Each Award Payout shall be settled in a number of
unrestricted shares of Company common stock, $0.01 par value (“Common Stock”),
determined by dividing the applicable Award Payout amount by the closing value
of a share of Common Stock on the applicable determination date (the “Shares”),
as soon as practicable following the applicable determination date (but in no
event later than December 31st of the calendar year in which the related
performance period ends), provided in each case that Awardee has satisfied his
or her tax withholding obligations with respect to the Award Payout as described
in Section 8(a) of this Agreement. The Shares will be issued by the Company in
the name of Awardee by electronic book-entry transfer or credit of such shares
to an account of Awardee maintained with such brokerage firm or other custodian
as the Company determines. Alternatively, in the Company's sole discretion, such
issuance may be effected in such other manner (including through physical
certificates) as the Company may determine and/or by transfer or credit to such
other account of Awardee as the Company or Awardee may specify.
5.Termination without Cause or for Good Reason; Death or Disability; Change in
Control.
(a)
Except as set forth in Section 5(b), you must remain continuously employed from
the Date of Grant through the date that the Award is settled to be eligible for
payment. If you resign or are terminated for Cause you will forfeit any rights
relating to the Award and the Award will terminate immediately.

(b)
In the event of (1) a termination of Awardee's employment as a result of
Awardee's death or permanent disability (as defined under the Company's
long-term disability policies), or (2) a termination of Awardee's employment by
the Company without Cause (as defined in the





--------------------------------------------------------------------------------




Plan) or by Awardee for Good Reason (as defined below), then the Awardee shall
be eligible to earn an Award Payout only with respect to the performance period
that ends next following the date of the qualifying termination (for purposes of
clarity, for a termination occurring from April 30, 2012 through April 29, 2013,
Awardee will only be eligible for an Award Payout with respect to Performance
Period 1, for a termination occurring from April 30, 2013 through October 31,
2013, Awardee will only be eligible for an Award Payout with respect to
Performance Period 2, and for a termination occurring from November 1, 2013
through April 29, 2014, Awardee will only be eligible for an Award Payout with
respect to the Extended Performance Period, if applicable) calculated as
follows: on the determination date next following the date on which such
termination occurs, the Award Payout shall be determined in accordance with
Section 2, and multiplied by a fraction (the denominator of which is the total
number of days in the applicable performance period in which termination occurs
and the numerator of which is the number of days since April 30, 2012 until the
date of termination), and such pro-rata Award Payout shall be settled in
accordance with Section 4. Any portion of the Target Award Payment that is not
earned as of the applicable determination date shall be forfeited.
For purposes of this Agreement, “Good Reason” shall exist if Awardee resigns his
or her employment following the Company's (x) material reduction of Awardee's
base salary, or (y) relocation of Awardee's principal location of employment
more than 50 miles from Awardee's current principal location of employment, in
each case, without the Awardee's consent; “Good Reason” shall exist only if
Awardee has given written notice to the Company within 30 days after the initial
occurrence of the event, with a reference to this Agreement, the Company has not
cured such event by the 15th day after the date of such notice, and Awardee's
employment terminates within 60 days of Awardee's giving of such notice to the
Company.
(c)
For purposes of this Agreement, in the event Awardee has an employment agreement
with the Company that provides definitions for the terms “Cause” and/or “Good
Reason,” then, during the time in which Awardee's employment agreement is in
effect, the definitions provided within Awardee's employment agreement shall be
used instead of the definitions provided above.

(c)
In the event of a Change in Control (as defined in the Plan), notwithstanding
Section 3.6 of the Plan, the Compensation Committee may, in its sole discretion,
(1) determine to settle the Award with any applicable Company performance
criteria deemed earned at the Target Level (or any such other level as the
Compensation Committee may determine) with respect to any performance period in
effect on the date of the Change in Control; (2) provide that the Award will
remain outstanding and eligible for payment following the originally scheduled
determination dates (subject to the Awardee's continued employment through such
determination date) and subject to such adjusted performance criteria as the
Compensation Committee may determine in its sole discretion; or (3) take any
other actions necessary or advisable consistent with the terms of the Plan,
including, without limitation, Section 3.6 thereof. In the event that the
Compensation Committee determines to settle the Award in accordance with Section
5(c)(1), the determination date shall be the date of the Change in Control and
the value of the Common Stock in the event of such settlement shall be
reasonably determined by the Compensation Committee.

6.Forfeiture. You acknowledge that an essential purpose of the grant of the
Award is to ensure the utmost fidelity by yourself to the Company's interests
and to your diligent performance of all of your understandings and commitments
to the Company. Accordingly, YOU SHALL NOT BE




--------------------------------------------------------------------------------




ENTITLED TO RETAIN THE AWARD OR RECEIVE THE SHARES IN SETTLEMENT THEREOF, EITHER
DURING OR AFTER TERMINATION OF YOUR EMPLOYMENT WITH THE COMPANY IF THE COMPANY,
IN ITS SOLE DISCRETION, BELIEVES THAT YOU HAVE AT ANY TIME ENGAGED IN “INJURIOUS
CONDUCT” (AS HEREINAFTER DEFINED).
In the event of any such determination:
(a)
the Award shall terminate and be forfeited as of the date of such determination;
and

(b)
Awardee shall (1) transfer back to the Company, for consideration of $0.01 per
Share, all Shares that are held, as of the date of such determination, by
Awardee and that were acquired upon settlement of the Award on or after the date
which is 180 days prior to the date of such conduct (Shares so acquired, the
“Acquired Shares”) and (2) to the extent such Acquired Shares have previously
been sold or otherwise disposed of by Awardee, repay to the Company the
aggregate Fair Market Value (as defined in the Plan) of such Acquired Shares on
the date of such sale or disposition, less the number of such Acquired Shares
times $0.01.

For purposes of the preceding clause (b)(2) of this Section 6, the amount of the
repayment described therein shall not be affected by whether Awardee received
such Fair Market Value with respect to such sale or other disposition, and
repayment may, without limitation, be effected, at the discretion of the
Company, by means of offset against any amount owed by the Company to Awardee.
For purposes of this Agreement, “Injurious Conduct” shall mean (i) Awardee's
fraud, misappropriation, misconduct or dishonesty in connection with his or her
duties, (ii) any act or omission which is, or is reasonably likely to be,
materially adverse or injurious (financially, reputationally or otherwise) to
the Company or any affiliate of the Company, (iii) Awardee's breach of any
material obligations contained in Awardee's employment agreement or offer letter
with the Company, including, but not limited to, any restrictive covenants or
obligations of confidentiality contained therein, (iv) conduct by Awardee that
is in material competition with the Company or any affiliate of the Company or
(v) conduct by Awardee that breaches Awardee's duty of loyalty to the Company or
any affiliate of the Company.
7.Securities Laws Restrictions.
(a)
You represent that when the Award is settled, you will be acquiring Shares for
your own account and not on behalf of others. You understand and acknowledge
that federal and state securities laws govern and restrict your right to offer,
sell or otherwise dispose of any Shares so received unless otherwise covered by
a Form S-8 or unless your offer, sale or other disposition thereof is otherwise
registered under the Securities Act of 1933, as amended (the “1933 Act”) and
state securities laws or, in the opinion of the Company's counsel, such offer,
sale or other disposition is exempt from registration thereunder. You agree that
you will not offer, sell or otherwise dispose of any such Shares in any manner
which would: (1) require the Company to file any registration statement with the
Securities and Exchange Commission (or similar filing under state laws) or to
amend or supplement any such filing or (2) violate or cause the Company to
violate the 1933 Act, the rules and regulations promulgated thereunder or any
other state or federal law. You further understand that (x) any sale of the
Shares you acquire upon settlement of the Award is subject to the Company's
insider trading rules and policies, as they exist from time to time, (y) the
certificates for such Shares will bear such legends as the Company deems
necessary or desirable in connection with the 1933 Act or other rules,
regulations or laws and (z) if you are a director, officer or principal
shareholder, Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), further restricts your ability to sell or





--------------------------------------------------------------------------------




otherwise dispose of Shares acquired upon settlement of the Award.
(b)
Notwithstanding anything to the contrary herein, Shares will not be issued in
settlement of this Award unless such issuance complies with applicable laws. In
the event that the Company determines that the issuance of Shares in settlement
of this Award will not comply with applicable laws, then, notwithstanding
anything to the contrary herein, the Award shall be settled in the manner and at
a time that the Company determines.

8.Taxes.
(a)
Withholding Taxes. Awardee shall pay to the Company, or make provision
satisfactory to the Company for payment of, the minimum aggregate federal, state
and local taxes required to be withheld by applicable law or regulation in
respect of the settlement of any portion of the Award hereunder, or otherwise as
a result of your receipt of the Shares, no later than the date of the event
creating the tax liability. The Company may, and, in the absence of other timely
payment or provision made by Awardee that is satisfactory to the Company, shall,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to Awardee, including, but not limited to, by
withholding Shares which otherwise would be delivered hereunder. In the event
that payment to the Company of such tax obligations is made by delivering or
withholding of Shares, such Shares shall be valued at their Fair Market Value
(as determined in accordance with the Plan) on the date of such delivery or
withholding.

(b)
Section 409A. Payments contemplated with respect to the Award are intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), (including the provisions for exceptions or exemption from
Section 409A), and all provisions of the Plan and this Agreement shall be
construed, administered and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. If, and only to
the extent that, in the good faith of the Compensation Committee, the Award
constitutes “deferred compensation” within the meaning of Section 409A, then (1)
if Awardee is deemed to be a “specified employee” (as such term is defined in
Section 409A and as determined by the Company), the payment of the Award Payout
on account of Awardee's termination of employment shall not be made until the
first business day of the seventh month after Awardee's “separation from
service” (as such term is defined and used in Section 409A) with the Company, or
if earlier, the date of Awardee's death and (2) for purposes of Section 5(c)
hereof, a Change of Control shall not have occurred unless such Change of
Control is a “change in the ownership or effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company, in each case,
as determined in accordance with Section 409A. Each payment under this Agreement
is a separate “payment” for purposes of Treas. Reg. Section l.409A-2(b)(2)(i).

(c)
Section 162(m). Awards granted to “covered employees” (as such term is defined
in Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section
162(m)”) shall be granted and administered in a manner intended to be deductible
by the Company under Section 162(m) and the grant and administration of the
Awards will be subject to the procedures set forth in Section 2.8.2 of the Plan.
The Compensation Committee may take such actions as it deems necessary or
advisable, in its sole discretion, in administering Awards granted to such
“covered employees,” including, without limitation, reducing or eliminating the
Award Payout.

9.No Rights as a Stockholder. Neither the Award nor this Agreement shall entitle
Awardee to any voting rights or other rights as a stockholder of the Company
unless and until Shares have been issued in settlement thereof. Without limiting
the generality of the foregoing, no dividends or dividend equivalents shall
accrue or be paid with respect to the Award.
10.Conformity with Plan. This Agreement, and the Award awarded hereby, are
intended to




--------------------------------------------------------------------------------




conform in all respects with, and are subject to all applicable provisions of,
the Plan, which is incorporated herein by reference. Any inconsistencies between
this Agreement and any mandatory provisions of the Plan shall be resolved in
accordance with the terms of the Plan, and this Agreement shall be deemed to be
modified accordingly. By executing and returning this Agreement, you acknowledge
your receipt of the Plan and agree to be bound by all the terms and conditions
of the Plan as it shall be amended from time to time.
11.Employment and Successors. Nothing herein confers any right or obligation on
you to continue in the employ of the Company or any affiliate of the Company or
shall affect in any way your right or the right of the Company or any affiliate
of the Company, as the case may be, to terminate your employment at any time.
The agreements contained in this Agreement shall be binding upon and inure to
the benefit of any successor to the Company by merger or otherwise. Subject to
the restrictions on transfer set forth herein, all of the provisions of this
Agreement will be binding upon Awardee and Awardee's heirs, executors,
administrators, legal representatives, successors and assigns.
12.Awardee Advised To Obtain Personal Counsel and Tax Representation. IMPORTANT:
The Company and its employees do not provide any guidance or advice to
individuals who may be granted an Award under the Plan regarding the federal,
state or local income tax consequences or employment tax consequences of
receiving the Award or participating in the Plan. Notwithstanding any
withholding by the Company of taxes hereunder, Awardee remains responsible for
determining Awardee's own personal tax consequences with respect to the Award,
its being earned, the receipt of Shares upon settlement, any subsequent
disposition or transfer of Shares and otherwise of participating in the Plan,
and also ultimately remains liable for any tax obligations in connection
therewith (including any amounts owed in excess of withheld amounts).
Accordingly, Awardee may wish to retain the services of a professional tax
advisor in connection with the Award and this Agreement.
13.Beneficiary Designation. Awardee may designate one or more beneficiaries,
from time to time, to whom any benefit under this Agreement is to be paid in
case of Awardee's death. Each designation must be in writing, signed by Awardee
and delivered to the Company. Each new designation will revoke all prior
designations.
14.Disputes. Any question concerning the interpretation of or performance by the
Company or Awardee under this Agreement, including, but not limited to, the
Award, its being earned, settled or forfeited, or the issuance or delivery of
Shares upon settlement, or any other dispute or controversy that may arise in
connection herewith or therewith, shall be determined by the Company in its sole
and absolute discretion; provided, however, that, following a Change in Control,
any determinations by the Company or a successor entity with respect to the
existence or not of Injurious Conduct, Cause or Good Reason, or any other
post-Change in Control determination that would effect a forfeiture of all or a
portion of the Award, must be objectively reasonable.
15.Miscellaneous.
(a)
References herein to determinations or other decisions or actions to be taken or
made by the Company shall be made by the Compensation Committee or such other
person or persons to whom the Compensation Committee may from time to time
delegate authority or otherwise designate, and any such determinations,
decisions or actions shall be final, conclusive and binding on Awardee and all
persons claiming under or through Awardee.

(b)
This Agreement may not be changed or terminated except by a written agreement
expressly referencing this Agreement and signed by the parties hereto.
Notwithstanding any provision set forth in this Agreement and subject to all
applicable laws, rules and regulations, the Compensation Committee shall have
the power to, without the Awardee's consent: (1) alter or amend the terms and
conditions of the Award in any manner that the Compensation Committee considers
necessary or advisable, in its sole discretion, to comply with, or take into
account changes in, or interpretations or rescissions of, applicable tax laws,
securities laws, employment laws, accounting rules or standards and other





--------------------------------------------------------------------------------




applicable laws, rules, regulations, guidance, ruling, judicial decision or
legal requirement; (2) ensure that the Award is not subject to federal, state,
local or foreign taxes prior to payment, as applicable; or (3) waive any terms
and conditions that operate in favor of the Company. Any alteration or amendment
of the terms of the Award by the Compensation Committee shall, upon adoption,
become and be binding on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person. The
Compensation Committee shall give notice to the Awardee of any such alteration
or amendment as promptly as practicable after the adoption thereof.
(c)
This Agreement (including the Schedules hereto), together with the Plan,
constitutes the entire understanding of the parties, and supersedes and cancels
all prior agreements, with respect to the subject matter hereof.

(d)
This Agreement may be signed in one or more counterparts, each of which shall be
an original, with the same effect as if the signature thereto and hereto were
upon the same instrument.

(e)
This Agreement will be governed by and construed in accordance with the laws of
the State of Connecticut, without regard to principles of conflicts of laws. The
interpretation and enforcement of the provisions of this Agreement shall be
resolved and determined exclusively by the state court sitting in Fairfield
County, Connecticut or the federal courts in the District of Connecticut and
Awardee hereby consents that such courts be granted exclusive jurisdiction for
such purpose.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.
UNITED RENTALS, INC.
By:    
Michael J. Kneeland
Chief Executive Officer
AWARDEE:______________________________
Awardee


Schedule I
to
2012 Performance Award Agreement


The Performance Goals for the applicable performance period shall be determined
as set forth in this schedule. The Performance Goals are the realization of
annualized run-rate cost synergies, consisting of (1) cost synergies - savings
realized due to reductions or savings in the cost basis (generally flow to
EBITDA) and (2) at the discretion of the Compensation Committee, and provided
minimum threshold annualized run-rate cost synergies have been achieved, revenue
synergies - incremental revenues that can be achieved as a result of the merger
(to be converted to operating profit). The achievement (including, without
limitation, the level of achievement) of the Performance Goals and individual
performance in




--------------------------------------------------------------------------------




connection with this Award will be determined in the sole discretion of the
Compensation Committee, and all such determinations shall be final, binding and
conclusive. Set forth in the table below are the threshold, target and maximum
annualized run-rate synergy goals relating to each performance period.


Performance Level
Performance Period 1*
($M)
Performance Period 2**
($M)
Extended Performance Period***
($M)
Threshold Goal
134
204
204
Target Goal
150
219
224
Maximum Goal
—
234
234



*
Performance Period 1 represents the period of time from April 30, 2012 through
April 29, 2013.



**
Performance Period 2 represents the period of time from April 30, 2012 through
October 31, 2013.



***
Extended Performance Period represents the period of time from April 30, 2012
through April 29, 2014. Performance will be measured, and a portion of the Award
may be earned during this period, only if total annualized run-rate synergies of
$226 million are not achieved during Performance Period 2.



Performance Period 1 (25% of Target Award Payment)


To determine the Award Payout with respect to Performance Period 1, the
following steps will be performed:


1.
Calculate Formulaic Award Earned: The portion of the Target Award Payment that
will be eligible for payment relating to Performance Period 1 is calculated as
follows:



[(Annualized run-rate synergies achieved (up to a maximum of $150M) - $134M) /
$16M]
x 25% x Target Award Payment


If the annualized run-rate synergies achieved for Performance Period 1 are less
than the Threshold Goal for such period, no portion of the Target Award Payment
will be paid relating to Performance Period 1.


2.
Calculate Discretionary Individual Performance Adjustment: At the discretion of
the Compensation Committee, the portion of the Target Award Payment calculated
relating to Performance Period 1 may be increased or decreased by an amount not
to exceed the Target Award Payment x 6.25% (provided that the Award Payout for
Performance Period 1 cannot exceed 25% of the Target Award Payment).



3.
Calculate Shares Issued for Performance Period 1: The total number of Shares to
be delivered in settlement of the Award Payout for Performance Period 1 pursuant
to Section 4, is calculated as follows:



Award Payout For Performance Period 1 / closing value of a share of Common Stock
on the First Determination Date
Performance Period 2 (75% of Target Award Payment)


To determine the Award Payout with respect to Performance Period 2, the
following steps will be performed:






--------------------------------------------------------------------------------




1.
Calculate Formulaic Award Earned: The portion of the Target Award Payment that
will be eligible for payment relating to Performance Period 2 is calculated as
follows:



[(Annualized run-rate synergies achieved (up to a maximum of $234M) - $204M) /
$15M]
x 75% x Target Award Payment


If the annualized run-rate synergies achieved for Performance Period 2 are less
than the Threshold Goal for such period, no portion of the Target Award Payment
will be paid relating to Performance Period 2.


2.
Calculate Discretionary Individual Performance Adjustment: At the discretion of
the Compensation Committee, the portion of the Target Award Payment calculated
relating to Performance Period 2 may be increased or decreased by an amount not
to exceed the Target Award Payment x 18.75% (provided that the Award Payout for
Performance Period 2 cannot exceed 150% of the Target Award Payment).



3.
Calculate Shares Issued for Performance Period 2: The total number of Shares to
be delivered in settlement of the Award Payout for Performance Period 2 pursuant
to Section 4, is calculated as follows:



Award Payout For Performance Period 2 / closing value of a share of Common Stock
on the Second Determination Date
Extended Performance Period


If the annualized run-rate synergies achieved as of October 31, 2013 are below
$226 million (the “Total Performance Goal”), an additional Award Payout may be
earned. To determine the Award Payout with respect to the Extended Performance
Period, the following steps will be performed:


1.
Calculate Formulaic Award Earned: If the annualized run-rate synergies achieved
as of October 31, 2013 are below the Total Performance Goal, the portion of the
Target Award Payment that will be eligible for payment relating to the Extended
Performance Period is calculated as follows:



[[(Annualized run-rate synergies achieved (up to a maximum of $234M) - $204M) /
$20M]
x 75% x Target Award Payment] - Target Award Earned for Performance Period 2
    
If the annualized run-rate synergies achieved for the Extended Performance
Period are less than the Threshold Goal for such period, no portion of the
Target Award Payment will be paid relating to the Extended Performance Period.


2.
Calculate Discretionary Individual Performance Adjustment: At the discretion of
the Compensation Committee, the portion of the Target Award Payment calculated
relating to the Extended Performance Period may be increased or decreased by an
amount not to exceed the Target Award Payment x 18.75% (provided that the Award
Payout for Performance Period 2 together with the Award Payout for the Extended
Performance Period cannot exceed 150% of the Target Award Payment).



3.
Calculate Shares Issued for the Extended Performance Period: The total number of
Shares to be delivered in settlement of the Award Payout for the Extended
Performance Period pursuant to Section 4, is calculated as follows:



Award Payout For The Extended Performance Period / closing value of a share of
Common Stock on the Extended Performance Period Determination Date


